DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on April 26, 2021 and April 28, 2021.

 Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 2, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200).
	For claim 1:  Herceg teaches a fuel cell module 10 comprising fuel cells arranged in a cell stack in an axial direction and having a first axial end and a second axial end with a first accumulator 28 arranged at a first axial end of the cell stack and a second accumulator (also 28) arranged at a second axial end of the cell stack (Herceg in Fig. 6, col. 6 lines 57 et seq., col. 7 lines 59-66), a gas supply system comprising gas supply lines 24, 25 configured to supply gas for 

	For claim 2:  Herceg does not explicitly teach the gas supply system being formed at least partly from an electrically conductive material and gas supply line is electrically conductively connected to the second accumulator via the gas supply system.  However, in Bogartz, the gas supply system is formed at least partly from an electrically conductive material, and the electrically conductive connection, which is between fittings 170 and 190, is established via the gas supply system. (Bogartz in col. 2 line 64 to col. 3 line 4)  The skilled artisan would find obvious to modify Herceg so that the gas supply system is formed at least partly from an electrically conductive material and the gas supply line is electrically conductively connected to the second accumulator via the gas supply system.  As previously set forth, the motivation for such a modification is to permit a simultaneous and releasable connection and communication of both flowing gas and electric power. (col. 6 lines 7-18)  
 	For claim 6:  In Herceg, the second accumulator and the first accumulator have the same outside contour as the fuel cells 11. (Herceg in Fig. 1, col. 6 line 20 et seq., col. 8 lines 14-21)  
	For claim 18:  In Herceg, the gas supply is configured to supply combustion gas such as natural gas. (Herceg in col. 1 lines 16-23, col. 3 lines 62-67)  Furthermore, as the gas supplied is merely an infeed and not structural to the gas supply and insofar as “configured to supply” is intended use, it is also asserted that the gas supply of Herceg is also configured to supply an oxidant gas.  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Hase et al. (US 2004/0209151)
	The teachings of Herceg and Bogartz are discussed above.
	Herceg does not explicitly teach the second accumulator and the gas supply system being configured in one piece.  However, Hase in the same field of endeavor teaches a collector plate as a one-piece integrated element. (Hase in [0045], [0115] et seq.)  The skilled artisan would find obvious to further modify Herceg so that its second accumulator and gas supply system is one piece.  The motivation for such a modification is to reduce the number of components as well as the loss due to the electrical resistance caused by contact resistance. ([0045])	
	
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Nakamura et al. (US 2011/0123881)
 	The teachings of Herceg, Devoe and Kurosawa are discussed above.


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Steinbroner (US 2006/0093890).
	The teachings of Herceg and Bogartz are discussed above.
	Herceg does not explicitly teach a tensioning element.  However, Steinbroner in the same field of endeavor teaches a tensioning element 110 configured to at least indirectly tension the first and second accumulators and being electrically conductively connected to the first accumulator. (Steinbroner in [0044], [0054])  The skilled artisan would find obvious to further modify Herceg’s fuel cell module with a tensioning element.  The motivation for such a modification is to provide compression to the fuel cell stack which maintains effective seals and electrical contacts between the components of the stack and provides reduced electrical resistance and/or increased electrical conduction through the stack. (Id.)

	Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Schaefer et al. (US 2014/0087231)
The teachings of Herceg and Bogartz are discussed above.
	For claim 8:  Herceg does not explicitly teach its fuel cell base as being formed from an insulating material.  However, Schaefer in the same field of endeavor teaches a fuel cell base
4 made of an insulating material. (Schaefer in [0056-0058])  The skilled artisan would find obvious to further modify Herceg with an insulating material for its fuel cell base.  The motivation for such a modification is to prevent a short-circuit. (Id.)
	For claim 9:  In Herceg, a fuel cell base 16 has the same outside contour (e.g. flat) as the fuel cells 11. (Herceg in Fig. 1, col. 6 line 20 et seq., col. 8 lines 14-21)  
	For claims 10, 11, 14 and 15:  Herceg does not explicitly teach its fuel cell base as being formed from two different insulation materials.  However, Schaefer teaches as part of its fuel cell base a second insulating material 5. (Schaefer in [0056])  The second insulating material is an outer part insofar as being arranged above cells, while the first insulating material is an inner part insofar as being between cells and a cooling plate, which is a heat exchanger arranged directly adjacent to the fuel cell base. (Id.)  The skilled artisan would find obvious to further modify Herceg such that its fuel cell base is formed from two different insulation materials.  The motivation for such a modification is to allow for heat compensation between cells. ([0061)  As to the first insulating material having a higher strength and smaller heat insulation effect than the second insulation material, the skilled artisan would find obvious without undue experimentation for the first insulating material to have a higher strength and smaller heat insulation effect than the second insulating material in order to support the cells and allow for heat conduction to the heat exchanger. ([0056])
	For claims 12 and 13:  In Herceg, the fuel cell base has at least one exhaust passage 25, 26. (Herceg in col. 6 lines 30-36)  The exhaust passage is formed at least partly in the inner part of the fuel cell. (col. 6 lines 36-39)
 	
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herceg (US Pat. 4,476,197) in view of Bogartz (US Pat. 5,501,200), and further in view of Kurosawa (US 2008/005734) 
	The teachings of Herceg and Bogartz are discussed above.
 	For claim 16: Herceg does not explicitly teach the power connection being selected from the group consisting of a plug-in connection and a cable surrounded by a clamp.  However, Kurosawa in the same field of endeavor teaches a male/female coupler for a power connection, which teaches or at least suggests a plug-in connection. (Kurosawa in 0037)  The skilled artisan would find obvious to further modify Herceg with a plug-in connection.  The motivation for such a modification is to facilitate removable and replaceable attachment and detachment of the electrical connection. (Id.)

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered, however they are not found persuasive.
Applicant submits that in Bogartz, the power connection 190 is merely a replacement for electrical socket 61 and combines conduit 31 with electrical conductor 62, and as shown in Fig. 1 of Bogartz, the power connection 50, 51 of Herzeg would therefore not be arranged at a gas connection.  This argument has been fully considered but is not found persuasive.  In Bogartz, 
As to to Bogartz being entirely directed to a compressed gas fueling system for a vehicle and not to a fuel cell or fuel cell stack, while the examiner concedes with this argument, as Herceg is to fuel cells arranged in a cell stack and a gas supply system supplying gas for the operation of the fuel cells, the combination of Herceg with Bogartz is maintained towards the present claims.  Furthermore, the compressed gas in Bogartz is natural gas, which is asserted as notoriously known in the fuel cell arts as a fuel gas.  It is further asserted that the motivation 
Applicant’s assertions of patentability of claim 18 have been considered but are not found persuasive, as claim 18 merely recites the gas supply being configured to supply the gas, and also recites in the alternative a combustion gas (e.g. natural gas) or oxidant gas for the fuel cell, and not strictly a supply of oxidant gas.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722